Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claim 1, the prior art does not teach or suggest “An information display device” including the specific arrangement for “a second grating comprising a separation hole … wherein the separation hole is configured to absorb the zero-order light after focusing the zero-order light in the holographic three-dimensional light field.” as set forth in the claimed combination(s).
With respect to claims 2-6, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
Regarding claim 7, the prior art does not teach or suggest “An information display method” including the specific arrangement for “deflecting, using a second grating, … focusing, at a separation hole of the second grating, using the first grating, zero-order light in the holographic three-dimensional light field from the spatial light modulator; and absorbing the zero-order light using the separation hole or propagating, using the separation hole, the zero-order light in the optical waveguide in a total reflection manner after focusing the zero-order light in the holographic three-dimensional light field.” as set forth in the claimed combination(s).
With respect to claims 8-12, these claims depend on claim 7 and are allowable at least for the reasons stated supra.
Regarding claim 13, the prior art does not teach or suggest “An information display device” including the specific arrangement for “a second grating comprising a separation hole … wherein the separation hole is configured to propagate the zero-order light in the optical waveguide in a total reflection manner after focusing the zero-order light in the holographic three-dimensional light field.” as set forth in the claimed combination(s).
With respect to claims 14-20, these claims depend on claim 13 and are allowable at least for the reasons stated supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20190155033 - holographic display, US-20180120563 - holographic projector for waveguide display, US-20120218481 - compact holographic edge illuminated eyeglass display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872